dep department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date u i l 6050i cc ita wta-n-108589-00 memorandum for william colombo coordinator group south florida district from heather c maloy associate chief_counsel income_tax accounting subject information reporting under sec_6050i for accounts_receivable this responds to your memorandum regarding information reporting requirements under sec_6050i of the internal_revenue_code you presented three examples involving accounts_receivable and asked several questions relating to whether information reporting is required and if so when is it required issue are a recipient’s record-keeping practices and the presence or absence of account receivable balances determining factors in whether information reporting is required under sec_6050i conclusion an account receivable reflects a preexisting debt therefore payment in currency is reportable if the amount_paid toward liquidation of the debt exceeds dollar_figure the recipient’s record-keeping practices are not an issue in this result facts although your memorandum set forth three examples example was illustrative only and you did not raise any questions pertaining to it thus it is not reproduced in this memorandum example also not reproduced presents a situation in which an invoice for dollar_figure is issued and a cash payment of dollar_figure is received each month for a series of months example is set forth below we have assumed that all transactions were conducted in the course of the recipient’s trade_or_business and that all payments were received in currency accordingly we will not discuss monetary instruments eg cashier’s checks etc received in a designated reporting transaction or in an attempt to avoid reporting example wta-n-108589-00 separate invoices of dollar_figure are issued month apart on a regular basis payments on these invoices overlap creating a running account receivable balance payments received are applied on a fifo method date january february march april may june total law and analysis invoice amount cash payment a r balance dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number sec_6050i provides in general that any person who in the course of his or her trade_or_business receives cash in excess of dollar_figure in one transaction or in two or more related transactions must make a return of information with respect to the receipt of cash the return is to be made on form_8300 sec_1_6050i-1 of the income_tax regulations defines cash in part as the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued when multiple payments are received with respect to a single transaction or two or more related transactions and the initial payment exceeds dollar_figure the recipient must report the initial payment within days of its receipt if the initial payment is dollar_figure or less the recipient must total the initial payment and subsequent payments received within_12_months of the initial payment until the total exceeds dollar_figure the recipient must report the total amount within days of receipt of the payment that caused the total to exceed dollar_figure in addition to any other required reports a report must be made each time previously unreported payments received within a 12-month_period with respect to a single transaction or two or more related transactions individually or in the aggregate exceed dollar_figure the report must be made with days after receipt of the payment that caused the total to exceed dollar_figure sec_1_6050i-1 a transaction is defined in sec_1_6050i-1 as the underlying event that precipitates the payer’s transfer of cash to the recipient transactions include but are not limited to a sale_of_goods or services a sale of real_property a sale of intangible_property a rental wta-n-108589-00 of real or personal_property an exchange of cash for other cash the establishment or maintenance of or contribution to a custodial trust or escrow arrangement a payment of a preexisting debt a conversion of cash to a negotiable instrument a reimbursement for expenses paid or the making or repayment of a loan a transaction may not be divided into multiple transactions in order to avoid the reporting requirements of sec_6050i a related transaction is defined in sec_1_6050i-1 as any transaction conducted between a payer or its agent and a recipient of cash in a 24-hour period however transactions conducted between a payer or its agent and a cash recipient during a period of more than hours are related transactions if the recipient knows or has reason to know that each transaction is one of a series of connected transactions example if the payment of dollar_figure on a regular monthly basis is the result of one transaction or of two or more related transactions as defined in sec_1_6050i-1and ii reporting is required when the total received exceeds dollar_figure however information reporting is not required if the payments are the result of separate and independent transactions even though occurring on a regular basis and generating invoices for identical amounts the nature of the underlying event that precipitates these payments is a factual determination to be made by the appropriate irs field_office the recipient’s record keeping practices are not a factor in determining whether information reporting is required example the nature of the underlying event that precipitated the monthly invoices and payments is a factual determination to be made by the appropriate irs field_office if it is determined that these payments are the result of one transaction or two or more related transactions reporting is required when the total received first exceeds dollar_figure and thereafter as required by 6050i-1 b if it is determined that these monthly events are separate and independent transactions information reporting is not required except for the dollar_figure payment received on may that payment represents in part the payment of a preexisting debt which is a transaction listed in sec_1_6050i-1 this memorandum is advisory only and is not intended to be conclusive as to the tax consequences for any specific taxpayer if we may be of additional assistance please contact cc ita pincite-4920 or cc apjp pincite-4910
